Citation Nr: 1432320	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  12-05 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left wrist disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel
INTRODUCTION

The Veteran had active service from September 1977 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in November 2012, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

The Veteran testified before the undersigned Veterans Law Judge at a February 2013 videoconference hearing.  A transcript is of record. 


FINDINGS OF FACT

1.  A back disability had its onset in service.

2.  A left wrist disability had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for a left wrist disability have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The service treatment records show that in October 1980 the Veteran complained of back and shoulder pain.  January 1981 x-rays showed a piece of metal in the Veteran's left wrist.  In June 1981 it was removed and in August 1981 the Veteran complained of pain over the left radius.  The Veteran was diagnosed with left wrist tendonitis in July 1982 and he requested that a profile be extended.

At the August 2006 VA treatment the Veteran complained of low back pain and was diagnosed with a probable muscle strain or spasms.  A lumbosacral spine MRI from November 2008 showed foraminal narrowing.  In December 2008 the Veteran complained of low back pain that he had had for several years.  He was diagnosed with degenerative arthritis of the lumbar spine with low back pain.  May 2011 VA treatment records also indicate that the Veteran had back pain.

The Veteran had a VA examination in August 2009 at which he reported that while working in the motor pool during service a piece of metal shrapnel lodged into his left wrist.  He took ibuprofen twice a day for pain or inflammation.  The examiner diagnosed the Veteran with a left wrist strain and felt he could not resolve whether it was related to service without resorting to speculation because the separation physical examination was silent in regards to the left wrist and there were not x-rays to confirm the Veteran's complaints of pain.  

Several statements from family members and friends indicate that they know of the Veteran having had back and left wrist pain for many years.  Some of the statements indicate that the Veteran had had this pain since military service.

At the February 2013 hearing the Veteran testified that his low back symptoms began during service after lifting heavy nuclear weapons canisters.  He did not have treatment for many years after service due to money.  The Veteran testified that he was told not to mention his back and left wrist at his discharge examination in order to get out of the military more quickly.  He had had recurrent symptoms since service.  He wrote in a February 2013 statement that since military service he had avoided certain jobs because of the in-service back and left wrist injuries.

The Board notes that the Veteran and his family members and friends are competent to report his symptoms that they observed.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The reports of post-service symptomatology are credible, and the Veteran's reports that he experienced symptoms related to his back and left wrist during service are credible and are supported by the STRs.  Furthermore, the Board finds his testimony regarding being told to not complain about his back and left wrist at his discharge examination to be credible.  Therefore, the VA examiner's opinion regarding the left wrist cannot be given probative value because it relied on the separation examination.  The record therefore shows that the Veteran has had recurrent back and left wrist symptoms since service, and he has been diagnosed with degenerative arthritis of the lumbar spine and a left wrist strain.  Applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2013).  Therefore, service connection for a back disability and left wrist disability is warranted.  See 38 C.F.R. § 3.303(a) (2013).


ORDER

Service connection for a back disability is granted.

Service connection for a left wrist disability is granted.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


